ON MOTION FOR REHEARING.
A petition for rehearing having been heard and considered, the opinion heretofore rendered is corrected to strike therefrom the inadvertent language reversing and vacating the decree as to appellants Carl W. Schanhite and Katherine M. Schanhite, his wife. The decree to be entered below may provide for foreclosure of the mortgage of Plymouth United Savings Bank subject, however, to the senior lien of State Savings Bank after determination by the trial court of the amounts due both banks, such decree to conform to the opinion heretofore rendered as herein modified. *Page 42